Opinion issued February 28, 2008









In The
Court of Appeals
For The
First District of Texas


____________

NO. 01-07-00213-CR
____________

MARTIN LEE GARZA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 10th Judicial District Court
Galveston County, Texas
Trial Court Cause No. 05CR2295 



MEMORANDUM  OPINION
 Appellant, Martin Lee Garza, has filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We direct the clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).